DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-16 drawn to a method of manufacturing a semiconductor device classified in H01L21/823821.
Claims 17-20, drawn to a semiconductor device classified in H01L29/4236.
	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, another method for selectively forming a first gate dielectric in a gate space and selectively forming a second gate dielectric space apart from the first gate dielectric in the gate space as recited in claim 1. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention.
 Upon election of invention I, the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
A1.	A method of forming the embodiment in Figs. 5A- 5C
A2.	A method of forming the embodiment of Figs. 6A-6C  
A3.	A method of forming the embodiment of Figs. 8A-8L
A4.	A method of forming the embodiment in Figs. 9A-9G
A5.	A method of forming the embodiment in Figs. 10A-1010C
A6.	A method of forming the embodiment in Figs. 10A, 10D, 10E
A7.	A method of forming the embodiment in Fig. 11A
A8.	A method of forming the embodiment in Fig. 11B
A9.	A method of forming the embodiment in Fig. 11C
A10.	A method of forming the embodiment in Fig. 11D
A11.	A method of forming the embodiment in Fig. 11E

A13.	A method of forming the embodiment in Fig. 11G
A14.	A method of forming the embodiment in Fig. 11H
A15.	A method of forming the embodiment in Fig. 11I
A16.	A method of forming the embodiment in Fig. 11J
A17.	A method of forming the embodiment in Fig. 11K
A18.	A method of forming the embodiment in Fig. 11L
A19.	A method of forming the embodiment in Fig. 11M
A20.	A method of forming the embodiment in Fig. 11N
A21.	A method of forming the embodiment in Fig. 11O
A22.	A method of forming the embodiment in Fig. 11P
A23. 	A method of forming the embodiment in Fig. 11Q 82
A24.	A method of forming the embodiment in Fig. 11R
A25.	A method of forming the embodiment in Fig. 11S
A26.	A method of forming the embodiment in Fig. 11T
A27.	A method of forming the embodiment in Fig. 11U
A28.	A method of forming the embodiment in Fig. 11V
A29.	A method of forming the embodiment in Fig. 11W
The species are independent or distinct because species A1, A2, A3, A4, A5, A6, A7, A8, A9, A10, A11, A12, A13, A14, A15, A16, A17, A18, A19, A20, A21, A22, A23, A24, A25, A26, A27, A28 and A29 have the method of forming the semiconductor device comprising different configurations of gate structures between two FETs including: different locations for a high-k gate dielectric layer and dipole high k dielectric 
Upon election of invention II, the applicant is further required under 35 U.S.C. 121 to elect on of the following disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable:
B1.	An embodiment in Figs. 5A- 5C
B2.	An embodiment of Figs. 6A-6C  
B3.	An embodiment of Figs. 8A-8L
B4.	An embodiment in Figs. 9A-9G
B5.	An the embodiment in Figs. 10A-1010C
B6.	An embodiment in Figs. 10A, 10D, 10E
B7.	An embodiment in Fig. 11A
B8.	An embodiment in Fig. 11B
B9.	An embodiment in Fig. 11C
B10.	An embodiment in Fig. 11D
B11.	An embodiment in Fig. 11E
B12.	An embodiment in Fig. 11F
B13.	An embodiment in Fig. 11G
B14.	An embodiment in Fig. 11H
B15.	An embodiment in Fig. 11I
B16.	An embodiment in Fig. 11J

B18.	An embodiment in Fig. 11L
B19.	An embodiment in Fig. 11M
B20.	An embodiment in Fig. 11N
B21.	An embodiment in Fig. 11O
B22.	An embodiment in Fig. 11P
B23. 	An embodiment in Fig. 11Q 
B24.	An embodiment in Fig. 11R
B25.	An embodiment in Fig. 11S
B26.	An embodiment in Fig. 11T
B27.	An embodiment in Fig. 11U
B28.	An embodiment in Fig. 11V
B29.	An embodiment in Fig. 11W
The species are independent or distinct because species B1, B2, B3, B4, B5, B6, B7, B8, B9, B10, B11, B12, B13, B14, B15, B16, B17, B18, B19, B20, B21, B22, B23, B24, B25, B26, B27, B28 and B29 have the semiconductor device comprising different configurations of gate structures between two FETs including: different locations for a high-k gate dielectric layer and dipole high k dielectric layers (either highly La-doped or low La-doped), different configurations for work function adjust layers, different configurations for additional dielectric layer and/or cap layer. In addition, these species are not obvious variants of each other based on the current record.


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 (a) the Species have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the Species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one Species would not likely be applicable to another Species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/
Primary Examiner, Art Unit 2818